THE THIRTEENTH COURT OF APPEALS

                                     13-20-00279-CV


  Platinum Energy Solutions, Inc., Platinum Pressure Pumping, Inc., Whitebox Multi-
               Strategy Partners, L.P. and Whitebox Credit Partners, L.P.
                                           v.
  Lazarus Operating LLC, John Robert Beeler and Brenda Beeler, Individually and as
   Trustees of The John Robert Beeler and Brenda Beeler Trust, John Robert Beeler
     Revocable Trust and as General Partner of the Beeler Neyland Family Limited
           Partnership, and the Beeler Neyland Family Limited Partnership


                                    On Appeal from the
                        369th District Court of Leon County, Texas
                          Trial Court Cause No. NOT-13-00230


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

January 13, 2022